DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections.  The objection to the claims is withdrawn by reason of amendment.
35 USC 101. Applicant’s arguments with respect to the rejection of claims 1-12, 19-22, and 27-30 have been fully considered, but they are not persuasive.
Applicant asserts that the claims as amended integrated the judicial exception into a practical application by tying the operation of the invention to a physical computer system wherein the claim states explicitly how the compressed data advantageously occupies less memory in the computer.  Applicant further asserts this results in an improvement to computer technology and other technical fields like data compression.   Applicant further asserts this adds a meaningful limitation regarding how much memory is occupied by the compressed vector in relation to the uncompressed representation going beyond simply storing data in memory (Remarks p. 8-9).  
Examiner respectfully disagrees.  The purported improvement claimed “wherein a first amount of the memory used to store the compressed vector is less than a second amount of the memory used to store the digital representation” is merely an intended result that flows as a natural and direct consequence of the abstract idea, the mathematical relationships and calculations claimed to compressed the digital representation.  What remains is merely an insignificant extra solution activity, storing the digital representation in a memory of a computing device, and storing the compressed vector in memory.  This does not result in an inventive concept, but is instead a well understood, routine, and conventional activity. Any arguable improvement is from the mathematical relationships and calculations, and the abstract idea cannot provide an inventive concept.  See MPEP 2106.05.I. the “inventive concept ‘cannot be furnished by the unpatentable law of nature’ or natural phenomenon or abstract idea itself”.  See also MPEP 2106.05(a), “the judicial exception alone cannot provide the improvement”.

Applicant further asserts that Examiner’s rejection of claims is contrary to Federal Circuit decision, California Inst. of Tech., v. Broadcom Ltd, wherein claims were found patent eligible. (Remarks, p. 10-11).
Examiner respectfully disagrees.  The claims as currently amended differ from the claims in the decision referenced. The decision in reference contains additional elements not present in the present application including encoding a signal, receiving a block of data in the signal, and the encoding operation generating at least a portion of a codeword.  The present application merely operates on a “digital representation” and stores the compressed vector in memory, wherein the compression is a mathematical relationship and calculation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 19-22, and 27-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

With respect to treatment of claims, apparatus claims 19-22 will be addressed first, followed by method claims 1-12.

Regarding claim 19, the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  Claim 19 recites
encode the digital representation as a feature vector within the feature space, 
multiply the feature vector with a Jacobian that maps the feature space to a non- Euclidean perceptual space according to a perceptual system that is capable of perceiving the input stimulus, wherein said multiplying generates a perceptual vector within the non-Euclidean perceptual space, 
apply an update operator to the perceptual vector to move the perceptual vector in the perceptual space to an updated vector such that the updated vector has a lower entropy than the perceptual vector, and 
round the updated vector into a compressed vector that is smaller than the feature vector. 
  These are mathematical relationships and calculations performed to compress a representation of a feature vector within a feature space using Jacobian mapping to a non-Euclidean perceptual space.  The encoding step comprises mathematical calculations as in figure 24.  The multiply step is a mathematical calculation of matrix multiplication as in paragraph [0246].  The apply an update operator step comprises application of a vector in an equation as in [0324-0326].  The round the update vector is a rounding calculation as in the equation of [0329]. See specification [0111], which describes the invention as a mathematical framework.  For these reasons, the claim recites mathematical calculations.  
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements: a system for compressing a digital representation of an input stimulus, comprising: a memory that stores (i) the digital representation and (ii) a Jacobian that maps a feature space to a non-Euclidean perceptual space according to a perceptual system that is capable of perceiving the stimulus; and a processor communicably coupled with the memory; the memory storing machine-readable instructions that, when executed by the processor, control the system, and store the compressed vector in the memory, wherein a first amount of the memory used to store the compressed vector is less than a second amount of the memory used to store the digital representation.  These additional elements no more than generally link the additional element to the mathematical concepts in a manner that in effect merely recites “apply it” on a computing system.  At most these additional elements merely recite insignificant extra-solution activity to the recited mathematical concepts.  Furthermore, the elements wherein the type of data stored is a Jacobian that maps a feature space to a non-Euclidean perceptual space according to a perceptual system that is capable of perceiving the stimulus, merely characterizes mathematical functions that have been applied to the data prior to the storing.  The perceptual system itself is not being claimed.  For these reasons the claims are not integrated into a practical application.
Furthermore the element “wherein a first amount of the memory used to store the compressed vector is less than a second amount of the memory used to store the digital representation” merely comprises and intended result that flows as a natural and direct consequence of the mathematical relationships and calculations.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to the math or recites insignificant extra-solution activity.  The innovative concept is in the mathematical concepts, i.e., the mathematical relationships, equations, and calculations to compress a representation of a feature vector within a feature space using Jacobian mapping to a non-Euclidean perceptual space.  As claimed, no technological innovation is apparent in the computing system itself.  See MPEP 2106.05.I. the “inventive concept ‘cannot be furnished by the unpatentable law of nature’ or natural phenomenon or abstract idea itself”.  See also MPEP 2106.05(a), “the judicial exception alone cannot provide the improvement”.
Furthermore, the insignificant extra-solution activities comprising implementing the mathematical concepts in a computing system, and store the compressed vector in the memory are well understood, routine and conventional activities.  See, e.g., D.A Patterson et al., Computer Organization and Design, the Hardware/Software Interface, Elsevier, 2005, Ch 1, and Ch 3 (hereinafter “Patterson”).  In chapter 1, Patterson discloses the organization of a computer comprising the classic components of a memory, a processor including a datapath (Ch 1 fig 1.5).  In chapter 3, Patterson further discloses the datapath implementing mathematical concepts (Ch 3, e.g. example procedure with two dimensional matrices 210-212).   As disclosed by Patterson, using a processor and a mathematical engine implemented as machine-readable instructions stored in the memory and executable by the processor to perform the mathematical calculations.is considered well understood routine activity. For these reasons claim 19 does not amount to significantly more than the abstract idea.
Claims 20-22, and 29-30 are rejected for at least the reasons provided with respect to claim 19.  Claim 20 further recites the following additional element: output the compress vector.  The analysis of claim 19 applies equally to this additional element.  Outputting a compress vector is merely an insignificant extra solution activity that is well understood, routine and conventional.  See Patterson fig 1.5, which includes outputting data.  Claims 21-22, and 29-30 merely further mathematically limit the mathematical relationships and calculations recited in claim 19, by encoding vectors according to a coordinate representation, generating and using tensors, and calculating a distance (claims 21-22), performing matrix mathematical calculations (claim 29), and performing fourier transform mathematical calculations (claim 30).  Claims 21-22 contain no additional elements beyond those recited in claim 19 that would require analysis under steps 2A prong 2 or 2B.

Claims 1-4, and 27-28 are directed to a method that would be practiced by the apparatus of claims 19-22, and 29-30 respectively.  All steps recited in the method of claims 1-4, and 27-28 are performed by the apparatus of claims 19-22, and 29-30 respectively.  The claim 19-22, and 29-30 analysis applies equally to claims 1-4, and 27-28 respectively.

Claims 5-12 are rejected for at least the reasons provided with respect to claim 1.  Claims 5-11 merely further mathematically limit the mathematical relationships and calculations recited in claim 1, by constructing and determining the Jacobian (claims 5-11), generating and using tensors, and calculating a distance (claim 22).  Claims 5-12 contain no additional elements beyond those recited in claim 1 that would require analysis under steps 2A prong 2 or 2B. Claims 5-11 contain no additional elements beyond those recited in claim 19 that would require analysis under steps 2A prong 2 or 2B.  
Under the Alice framework Step 2A prong 2 analysis, claim 12 recites the additional element of receiving the digital representation by the computing device. This additional elements no more than generally link the additional element to the mathematical concepts in a manner that in effect merely recites “apply it” on a computing system, wherein data is received at the computing device.  At most these additional elements merely recite insignificant extra-solution activity to the recited mathematical concepts.  For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to the math or recites insignificant extra-solution activity.  The innovative concept is in the mathematical concepts, i.e., the mathematical relationships, equations, and calculations not in the mere receiving of data at the computing device.  As claimed, no technological innovation is apparent in the computing system itself.  
Furthermore, the insignificant extra-solution activities comprising implementing the mathematical concepts in a computing system are well understood, routine and conventional activities.  See Patterson.  In chapter 1, Patterson discloses the organization of a computer that includes receiving data at the computing device (Ch 1 fig 1.5).   For these reasons, the claim 12 additional elements are considered well understood routine activity. For these reasons claim 12 does not amount to significantly more than the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182